DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action has been issued in response to amendment filed on 03/03/2021.  Claims 1, 14, and 20 have been amended.  Claims 1-20 are pending in this Office Action. 

Information Disclosure Statement
IDS submitted on 03/03/2021 considered by examiner.  A signed and initialed copy is attached hereto.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. David Kincaid, applicant’s representative, on 03/05/2021.


In the claims: 
Claims 1, 14, and 20 have been amended as follows:
1. (Currently Amended) A computer-implemented method for evaluating an effectiveness of a search string at indicating an item use, the method comprising:
receiving, by a processing device, a plurality of images returned as results to an executed search string in a form of a tuple comprising an item class, an action and an actor, wherein each image of the plurality of images corresponds to a physical item, and wherein the item class is identified from an ontology listing using a placement of the physical item in the ontology listing;
generating, by the processing device, a collection similarity score by comparing at least one of the plurality of images to at least one other of the plurality of images;
determining, by the processing device, whether the collection similarity score exceeds a collection threshold;
based at least in part on determining that the collection similarity score does not exceed the collection threshold, indicating that the search string is ineffective at indicating the item use; and
responsive to indicating that the search string is ineffective at indicating the item use, generating, by the processing device, an alternative search string, wherein generating the alternative search string further comprises using at least one ontology sibling and an ontology parent to generate the alternative search string.


a processing device for executing the computer readable instructions for performing a method, the method comprising:
receiving, by the processing device, a plurality of images returned as results to an executed search string in a form of a tuple comprising an item class, an action and an actor, wherein each image of the plurality of images corresponds to a physical item, and wherein the item class is identified from an ontology listing using a placement of the physical item in the ontology listing;
generating, by the processing device, a collection similarity score by comparing at least one of the plurality of images to at least one other of the plurality of images;
determining, by the processing device, whether the collection similarity score exceeds a collection threshold;
based at least in part on determining that the collection similarity score does not exceed the collection threshold, indicating that the search string is ineffective at indicating the item use; and
responsive to indicating that the search string is ineffective at indicating the item use, generating, by the processing device, an alternative search string, wherein generating the alternative search string further comprises using at least one ontology sibling and an ontology parent to generate the alternative search string.

20.    (Currently Amended) A computer program product for evaluating a search string, the computer program product comprising:

receiving, by the processing device, a plurality of images returned as results to an executed search string ina form of a tuple comprising an item class, an action and an actor, wherein each image of the plurality of images corresponds to a physical item, and wherein the item class is identified from an ontology listing using a placement of the physical item in the ontology listing;
generating, by the processing device, a collection similarity score by comparing at least one of the plurality of images to at least one other of the plurality of images;
determining, by the processing device, whether the collection similarity score exceeds a collection threshold;
based at least in part on determining that the collection similarity score does not exceed the collection threshold, indicating that the search string is ineffective at indicating the item use; and
responsive to indicating that the search string is ineffective at indicating the item use, generating, by the processing device, an alternative search string, wherein generating the alternative search string further comprises using at least one ontology sibling and an ontology parent to generate the alternative search string.



Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior arts of made of record:
Ioffe (US 2015/0169646) teaches generating a collection similarity score by comparing at least one of the plurality of images to at least one other of the plurality of images; determining whether the collection similarity score exceeds a collection threshold (Ioffe: fig.4, para.[0007], [0013], [0057]); generating an alterative search string, wherein generating the alterative search string further comprises using a broader term/portion to generate the alternative search string (Ioffe: para.[0015]).
Miller (US 2015/0317320) discloses based at least in part on determining that the similarity score does not exceed the collection threshold, indicating that the search string is ineffective at indicating the item use; responsive to indicating that the search string is ineffective at indicating the item use, generating search string  suggestion using synonyms/semantics to generate the suggestion (Miller: para.[0007], [0077]).
Menich teaches receiving, by a processing device, a plurality of images returned as results to an executed search string in the form of a tuple comprising an item class, an action and an actor (Menich: para.[0027], [0041]).

(Charnock: para.[0871]).
However, the prior arts in record do not disclose the combination of receiving a plurality of images returned as results to an executed search string in a form of a tuple comprising an item class, an action and an actor, wherein each image of the plurality of images corresponds to a physical item, and wherein the item class is identified from an ontology listing using a placement of the physical item in the ontology listing as recited in independent claim 1, and similar claimed elements in claims 14, and 20.
The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU NGUYET T LE whose telephone number is (571)270-1093.  The examiner can normally be reached on Monday-Friday 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





03/05/2021
/THU NGUYET T LE/           Primary Examiner, Art Unit 2162